DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1 and 3 stand rejected under Section 102.  Claims 1-3, 6-8, 19-21, and 24 stand rejected under Section 103.  Claims 4-6 and 22-24 stand rejected under Section 112(b).  The drawings stand objected to.  Claims 9 and 25 were previously canceled.  Claims 10-18 stand withdrawn.
Applicants amended claims 1, 4, 6, 19, 22, and 24, and provided a replacement drawing.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings:  Applicants’ drawing has been reviewed and there is no apparent change to the drawing.  The drawing objection is re-stated.
Next, the Section 112(b) rejections:  Applicants’ amendments address the Section 112(b) rejections relating to claims 4, 5, and 22-24, but not to claim 6.  This rejection is re-stated below.
Section 102 rejections: Applicants’ amendments overcome the previously noted Section 102 rejections.  These rejections are withdrawn.
Section 103 rejections:  Applicants’ amendments overcome the previously noted Section 103 rejections.  However, additional art has been identified that renders obvious a number of the claims, as noted below. 
Drawings
The drawings are objected to because of the following informalities:
(a) reference character “110” has been used to designate both a carrier die and a die pad in Figure 1B.  Please change the die pad to “170”.

    PNG
    media_image1.png
    346
    893
    media_image1.png
    Greyscale
 
(b) The multiple conductive pads on either the first via or the second via, as claimed in claim 2, lines 7-8, and claim 20, lines 8-9, are not shown in the drawings.
(c) The first redistribution layer not being provided on the first and second vias, of claim 4, is not shown in the drawings.
(d) The second die coupled to exposed surfaces of the first and second vias, as recited in claim 5, is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 5, 22, and 23 are objected to because of the following informalities:
Claim 4, line 2: There is no antecedent basis for the second via.  (The amendment changed the dependency from claim 2 to claim 1.  Claim 2 defined the second via.)
Claim 5, which also recites the second via, is objected to for depending from objected-to base claim 4.
Claim 22, line 3: There is no antecedent basis for the second via.  (The amendment changed the dependency from claim 20 to claim 19.  Claim 20 defined the second via.)
Claim 23, which also recites the second via, is objected to for depending from objected-to base claim 22.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, which depends from claim 1: Claim 4’s dependency was changed by amendment from claim 2 to claim 1.  Claim 4 refers to the second via, but antecedent basis has not been provided.  Because antecedent basis has not been provided, claim 4 is rejected as indefinite.
Claim 5, which also recites the second via, is rejected for depending from rejected base claim 4.
Regarding claim 6, which depends from claim 1: This claim requires that the first redistribution layer dispose one or more conductive pads on the third via and the top surface of the first die.  This claim language raises a question about the scope as to whether (a) multiple conductive pads are disclosed on each of the third via and the top surface of the first die, and (b) there is a one-to-one correspondence between (1) the conductive pad and the third via, and (2) the conductive pad and the top surface of the first die. Because the claim language is not clear, claim 6 is rejected as indefinite.
Regarding claim 22, which depends from claim 19: Claim 22’s dependency was changed by amendment from claim 20 to claim 19.  Claim 22 refers to the second via, but antecedent basis has not been provided.  Because antecedent basis has not been provided, claim 22 is rejected as indefinite.
Claim 23, which also recites the second via, is rejected for depending from rejected base claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, U.S. Pat. Pub. No. 2014/0103488, Figures 1-10, and further in view of Pagaila, U.S. Pat. No. 8,193,034.




Chen, Figures 1-10:


    PNG
    media_image2.png
    184
    693
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    273
    700
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    281
    715
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    277
    682
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    333
    733
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    372
    724
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    293
    710
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    319
    725
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    421
    711
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    394
    722
    media_image11.png
    Greyscale

Pagaila, Figures 3d-3h:

    PNG
    media_image12.png
    493
    687
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    152
    715
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    199
    743
    media_image14.png
    Greyscale

Regarding claim 1: Chen Figures 1-10 disclose a semiconductor package (66), comprising: a mold (40) around a first die (24) and a first via (28), wherein the first via (28) extends through the mold (40) and is adjacent to an edge of the first die (24); a first redistribution layer (54) on a top surface of the first die (24), and wherein the mold (40) is not vertically overlapping with the top of the first die (24), but overlaps the bottom of the first die (24); wherein the first redistribution layer (54) includes a conductive pad (uppermost (54)); a second die (left component (60), which can be a device die) having a solder ball (62) coupled to a die pad (unnumbered) on a bottom surface of the second die (left (60)), wherein the solder ball (62) of the second die (left (60)) is coupled to the first redistribution layer (54), wherein the first redistribution layer (54) couples the second die (left (60)) to the first die (24), wherein the second die (left (60)) has a first edge and a second edge that is opposite from the first edge, and wherein the first edge is positioned within a footprint of the first die (24) and the second edge is positioned outside the footprint of the first die (24); and a third die (middle component (60), which can be a device die) coupled to the first redistribution layer (54), the third die (middle (60)) entirely within the footprint of the first die (24).  Chen specification ¶¶ 7-19.  Chen does not disclose that the mold (40) is not vertically overlapping with the first die (24), that is, overlap the top and bottom sides of the first die (24).
Pagaila Figures 3d-3h, directed to making a semiconductor package which can be used for stacking, discloses a mold (138) around a first die (124) and a first via (130), wherein the first via (130) extends through the mold (138) and is adjacent to an edge of the first die (124), and wherein the mold (138) is not vertically overlapping with the first die (124); a first interconnect structure (140) on a top surface of the first die (124), wherein the first interconnect structure (140) includes a location where another package may be electrically connected via solder balls to the semiconductor package.  Pagaila specification, col. 7, l. 38 – col. 9, l. 15.  Although Pagaila shows the mold (138) over the upper surface of first die (124), Pagaila discloses that the mold and the backside of the die (124) may be removed during grinding or planarization.  Id. col. 7, ll. 45-63.  If the backside of the die (124) is removed, then no mold is present on top of die (124).  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Chen to use the Pagaila design because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Regarding claim 3, which depends from claim 1: Chen discloses that the footprint of the first die (24) is greater than a footprint of the second die (left (60)).  See Chen Figure 10.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Pagaila, and further in view of Alvarado, U.S. Pat. Pub. No. 2011/0186995, Figures 5-7.
Alvarado, Figure 5:

    PNG
    media_image15.png
    306
    455
    media_image15.png
    Greyscale


Alvarado, Figures 6, 6a, 7:

    PNG
    media_image16.png
    166
    403
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    448
    487
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    433
    747
    media_image18.png
    Greyscale

Regarding claim 1:  To the extent that Chen does not disclose a conductive pad, Alvarado Figures 5-7 disclose a first redistribution layer (505), wherein the first redistribution layer (505) includes a conductive pad (505a).  Alvarado specification ¶¶ 16, 17.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Alvarado design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 3, which depends from claim 1: Chen discloses that the footprint of the first die (24) is greater than a footprint of the second die (left (60)).  See Chen Figure 10.
Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Pagaila, and Alvarado, and further in view of Lin, U.S. Pat. Pub. No. 2016/0118333, Figure 22c.
Lin Figure 22c: 
    PNG
    media_image19.png
    209
    174
    media_image19.png
    Greyscale

Regarding claim 2, which depends from claim 1:  Chen and Alvarado disclose a second redistribution layer (42) on a bottom surface of the first die (24); the first redistribution layer (54) includes a under metal bump (UBM) pad (Alvarado, 507) on the conductive pad (505a), wherein the conductive pad (505a) is disposed on the top surface of the first die (Chen, 24); a second via (28) adjacent to the first via (28), wherein the second via (28) extends through the mold (40), the solder ball is on the UBM pad, wherein the second die (left (60))  is coupled to the first via (28), the second via (28), and the conductive pad (505a); and a second solder ball (46) on the second redistribution layer (42).  Chen specification ¶¶ 7-19; Alvarado specification ¶¶ 16, 17.  The combination does not disclose wherein the first redistribution layer (54) includes one or more via conductive pads disposed on at least one of the first via or the second via.  
Lin Figure 22c discloses a redistribution layer (428) includes a via conductive pad (428) disposed on a through mold via (424).  Lin specification ¶¶ 144-149.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lin conductive pad in the combination because the Lin conductive pad provides a location for the solder ball to make an electrical contact with the through mold via.  Once combined, the combination discloses the first redistribution layer includes one or more via conductive pads disposed on at least one of the first via and the second via.  
Regarding claim 7, which depends from claim 2: The combination discloses that the conductive pad and via conductive pads include a first material, and the UBM pad includes a second material, and wherein the first material is different than the second material.  Alvarado specification ¶ 16 (for example, aluminum or copper for the conductive pad and, thus, also the via conductive pads, and gold for the UBM pad).
Regarding claim 8, which depends from claim 2: The combination discloses that the conductive pad (505a) of the first redistribution layer (505) has a first diameter, and the UBM pad (507) has a second diameter, and wherein the second diameter is equal or less than the first diameter.  See Alvarado Figure 7.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai, U.S. Pat. Pub. No. 2016/0260684, Figures 1-6A, 7A, 8A, 8B, and 10, and further in view of Pagaila, Yu, U.S. Pat. Pub. No. 2018/0151501, Figure 11 and Chen Figures 1-10.





Zhai, Figures 1-5, 6A, 7A:

    PNG
    media_image20.png
    461
    558
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    427
    546
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    214
    501
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    203
    476
    media_image23.png
    Greyscale






Zhai, Figures 8A, 8B, 10:

    PNG
    media_image24.png
    219
    511
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    224
    512
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    404
    607
    media_image26.png
    Greyscale

Yu Figure 11:

    PNG
    media_image27.png
    239
    765
    media_image27.png
    Greyscale

Regarding claim 1: Zhai Figures 1-6A, 7A, 8A, 8B, and 10 disclose a semiconductor package (100), comprising: a mold (170) around a first die (150) and a first via (right via (140)), wherein the first via (right via (140)) extends through the mold (170) and is adjacent to an edge of the first die (150), and wherein the mold (170) is not vertically overlapping the top of the first die (150), but the mold (170) is underneath the first die (150); a first redistribution layer (130) on a top surface of the first die (150), wherein the first redistribution layer (130) includes a conductive pad (134); a second die (right die (110)) with die pad (112) on a bottom surface (113) of the second die (110), wherein the die pad (112) of the second die (right (110)) is coupled to the first redistribution layer (130), wherein the first redistribution layer (130) couples the second die (right (110)) to the first die (150), wherein the second die (right die (110)) has a first edge and a second edge that is opposite from the first edge, and wherein the first edge is positioned within a footprint of the first die (150) and the second edge is positioned outside the footprint of the first die (150); and a third component (116) coupled to the first redistribution layer (130), the third component (116) entirely within the footprint of the first die (150).  Zhai specification ¶¶ 38-44, 46-48, 51-54.  Zhai does not disclose that the third component is a third die, or that the second die (110) has a solder ball.  Zhai does not disclose that the mold (170) is not vertically overlapping with the first die (150), that is, overlap the top and bottom sides of the first die (150).
Pagaila Figures 3d-3g, directed to making a semiconductor package which can be used for stacking, discloses a mold (138) around a first die (124) and a first via (130), wherein the first via (130) extends through the mold (138) and is adjacent to an edge of the first die (124), and wherein the mold (138) is not vertically overlapping with the first die (124); a first interconnect structure (140) on a top surface of the first die (124), wherein the first interconnect structure (140) includes a location where another package may be electrically connected via solder balls to the semiconductor package.  Pagaila specification, col. 7, l. 38 – col. 9, l. 15.  Although Pagaila shows the mold (138) over the upper surface of first die (124), Pagaila discloses that the mold and the backside of the die (124) may be removed during grinding or planarization.  Id. col. 7, ll. 45-63.  If the backside of the die (124) is removed, then no mold is present on top of die (124).  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Zhai to use the Pagaila design because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Yu Figure 11 discloses a similar package in which semiconductor package (1100), comprising: a mold (102) around a first die (101) and a first via (110), wherein the first via (110) extends through the mold (102) and is adjacent to an edge of the first die (101); a first interconnect structure (106) on a top surface of the mold (102) and first die (101); wherein the first interconnect structure (106); a second die (103-3) having a die pad (103d) on a bottom surface of the second die (103-3), wherein the die pad (103d) of the second die (103-3) is coupled to the first interconnect structure (106), wherein the first interconnect structure (106) couples the second die (103-3) to the first die (101), wherein the second die (103-3) has a first edge and a second edge that is opposite from the first edge, and wherein the first edge is positioned within a footprint of the first die (101) and the second edge is positioned outside the footprint of the first die (101); and a third die (103-2 or 111) coupled to the first interconnect structure (106), the third die (103-2 or 111) entirely within the footprint of the first die (101).  Yu specification ¶¶ 54, 55, 37, 41.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a third die in place of a third component because the modification would have involved a selection of a known design based on its suitability for its intended use.
Chen Figures 1-10, directed to similar subject matter, disclose a second die (60 or 58) having a solder ball (62) coupled to a die pad on a bottom surface of the second die (60 or 58), wherein the solder ball (62) of the second die (58 or 60) is coupled to the first redistribution layer (54).  Chen specification ¶¶ 16- 18.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a solder ball to make the electrical connection to the RDL because the modification would have involved a selection of a known design based on its suitability for its intended use, making an electrical connection between the second die and the RDL.
Regarding claim 6, which depends from claim 1: The combination discloses a third via (Zhai left via (140)) disposed adjacent to a second edge of the first die (Zhai (150)), wherein the second edge is opposite from the edge of the first die (Zhai (150)); the first redistribution layer (Zhai (130)) disposes one or more conductive pads (unnumbered) on the third via (left (140)) and the top surface of the first die (Zhai (150)); and a fourth die (Zhai left die (110)) having one or more solder balls (Chen (62)) coupled to a corresponding one or more die pads on a bottom surface of the fourth die (Zhai left die (110)), wherein the solder balls (Chen (62)) of the fourth die (Zhai left die (110)) are coupled to corresponding ones of the one or more conductive pads (Zhai (134)) of the first redistribution layer (Zhai (130)), wherein the first redistribution layer (Zhai (130)) couples the fourth die (Zhai left die (110)) to the first die (Zhai (150)), wherein the fourth die (Zhai left die (110)) has a first edge and a second edge that is opposite from the first edge, and wherein the first edge is positioned outside the footprint of the first die (Zhai ((150)) and the second edge is positioned within the footprint of the first die (Zhai (150)).  Zhai specification ¶¶ 38, 42-44; Chen specification ¶ 17.
Claims 19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Pagaila; Chen, Pagaila, and Alvarado; or Zhai, Pagaila, Yu, and Chen, and further in view of Ganesan, U.S. Pat. Pub. No. 2016/0260690, Figures 1 and 4.

Ganesan, Figure 1:

    PNG
    media_image28.png
    253
    439
    media_image28.png
    Greyscale


Ganesan, Figure 4:

    PNG
    media_image29.png
    590
    396
    media_image29.png
    Greyscale

Regarding claim 19:  Claim 19 requires a semiconductor packaged system, comprising: a substrate on a package substrate; App. No. 15/945,6487 Examiner: Hall, Victoria K. Docket No. AA6053-US 111079-237457Art Unit: 2897a die on the substrate; and a package-on-package (POP) on the package substrate, wherein the POP is defined such that it mirrors the language of claim 1.  As noted above, Chen and Pagaila; Chen, Pagaila, and Alvarado; or Zhai, Pagaila, Yu, and Chen disclose the limitations of claim 1 and the rejections of claim 1 using these are incorporated by reference.  However, Chen and Pagaila; Chen, Pagaila, and Alvarado; or Zhai, Pagaila, Yu, and Chen are silent as to the remaining limitations of claim 19.  Zhai is directed to a system in package device, Zhai Title, and describes how system in package (SiP) can be integrated in devices to meet the demands of higher integration in products, Zhai specification ¶¶ 4, 5.  Chen, directed to a POP structure, Chen Title, and describes the need to integrate more functional elements such as 3G video elements, WiFi elements, Bluetooth elements, and audio/video elements in products, Chen specification ¶¶ 1, 2.
Ganesan, directed to similar subject matter, see Ganesan specification ¶ 2, discloses in Ganesan Figure 4 a semiconductor packaged system (400), comprising up to three package-on-packages (POPs) (processor (404) and two communication chips (406)) on a package substrate (motherboard (402)), and the package-on-package each can include the design of assembly (100) of Ganesan Figure 1, which discloses a substrate (104 of another POP package) on a package substrate (402); a die (102a of the other POP package) on the substrate (104 of the other POP package).  Ganesan specification ¶¶ 47-53.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use any of Chen, Chen and Alvarado, or Zhai, Yu, and Chen in Ganesan because the modification would have involved a substitution of parts. 
Regarding claim 21, which depends from claim 19: Chen discloses that the footprint of the first die (24) is greater than a footprint of the second die (left (60)).  See Chen Figure 10.  Also, Ganesan discloses a second POP (a third POP from the three disclosed POPs—the processor (404) and the two communication chips (406)) is disposed on the package substrate (motherboard (402)).  Ganesan specification ¶¶ 51, 52.  
Regarding claim 24, which depends from claim 19: Using the Zhai, Yu, and Chen combination with Ganesan, the combination discloses a third via (Zhai left via (140)) disposed adjacent to a second edge of the first die (Zhai (150)), wherein the second edge is opposite from the edge of the first die (Zhai (150)); the first redistribution layer (Zhai (130)) comprises a conductive pad (unnumbered) on the third via (left (140)) and a conductive pad on the top surface of the first die (Zhai (150)); and a fourth die (Zhai left die (110)) having solder balls (Chen (62)) coupled to one or more die pads on a bottom surface of the fourth die (Zhai left die (110)), wherein the solder balls (Chen (62)) of the fourth die (Zhai left die (110)) are coupled to corresponding ones of the one or more conductive pads (Zhai (134)) of the first redistribution layer (Zhai (130)), wherein the first redistribution layer (Zhai (130)) couples the fourth die (Zhai left die (110)) to the first die (Zhai (150)), wherein the fourth die (Zhai left die (110)) has a first edge and a second edge that is opposite from the first edge, and wherein the first edge is positioned outside the footprint of the first die (Zhai ((150)) and the second edge is positioned within the footprint of the first die (Zhai (150)).  Zhai specification ¶¶ 38, 42-44; Chen specification ¶ 17.
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Pagaila, and Alvarado; and Ganesan, and further in view of Lin.
Regarding claim 20, which depends from claim 19: Using the combination of Chen, Pagaila, Alvarado, and Ganesan, the combination discloses a second redistribution layer (42) on a bottom surface of the first die (24); the first redistribution layer (54) includes a under metal bump (UBM) pad (Alvarado, 507) on the conductive pad (505a), wherein the conductive pad (505a) is disposed on the top surface of the first die (Chen, 24); a second via (28) adjacent to the first via (28), wherein the second via (28) extends through the mold (40), the solder ball (62) is on the UBM pad, wherein the second die (left (60)) is coupled to the first via (28), the second via (28), and the conductive pad (505a); and a second solder ball (46) on the second redistribution layer (42).  Chen specification ¶¶ 7-19; Alvarado specification ¶¶ 16, 17.  The combination does not disclose wherein the first redistribution layer (54) includes one or more via conductive pads disposed on at least one of the first via or the second via.
Lin Figure 22c discloses a redistribution layer (428) includes a via conductive pad (428) disposed on a through mold via (424).  Lin specification ¶¶ 144-149.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lin conductive pad in the combination because the Lin conductive pad provides a location for the solder ball to make an electrical contact with the through mold via.  Once combined, the combination discloses the first redistribution layer includes one or more via conductive pads disposed on at least one of the first via and the second via.

Remarks
Claims 4, 5, 22, and 23 have potential for being allowable if the Section 112(b) rejections and claim objections were addressed and if a drawing were provided that showed the claimed RDL arrangement.  This arrangement is supported by applicants’ originally filed disclosure at, for example, paragraph 85.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897